PER CURIAM.
This is an appeal from a judgment entered after habeas corpus proceedings. The issue presented by the parties for decision by the trial judge was whether an Alabama court order on child custody was valid. The trial court concluded that the Alabama court had jurisdiction when the order was entered. As such the court granted habeas corpus relief to the father and awarded custody to him. We find no error in the trial court's ruling.
This is an unfortunate situation where the parties have been involved in domestic litigation in both Florida and Alabama. Although the parties were divorced in 1974, there has never been a full hearing where either a Florida or an Alabama court considered the best interest of the child as bearing on child custody. This issue was pled in a petition for modification in the Florida court and scheduled for hearing in June, 1977. The same issue was again presented in an Alabama proceeding on which the court scheduled a hearing in August, 1980. Neither hearing ever occurred. The mother now wants the Florida court to decide the issue of child custody, and the father wants the Alabama court to decide it. We conclude that the Alabama court had jurisdiction when it entered the temporary custody order in April, 1979, and the Florida trial court acted appropriately herein in granting habeas corpus relief.
AFFIRMED.
DOWNEY, BERANEK and GLICK-STEIN, JJ., concur.